ON REHEARING EX MERO MOTU
STEAGALL, Justice.
On August 23, 1991, the Court of Criminal Appeals affirmed Danny Keith Martin’s conviction, without an opinion. 587 So.2d 1114 and 595 So.2d 922. On December 20, 1991, this Court denied his petition for cer-tiorari review. On July 23, 1992, this Court, on rehearing ex mero motu, granted certiorari review.
On the authority of Ex parte Thomas, 616 So.2d 352 (Ala.1992), the judgment of the Court of Criminal Appeals is hereby reversed and the case is remanded with instructions that the defendant be allowed to withdraw his guilty plea.
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, . SHORES, ADAMS, HOUSTON and INGRAM, JJ., concur.